          Case 4:19-cv-05150-SAB                    ECF No. 107          filed 12/08/20    PageID.2087 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                  for the_                               EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                GEORGE RAPP, individually,
                                                                                                          Dec 08, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:19-CV-05150-SAB
  FRANKLIN COUNTY, a Municipal Corporation; and                      )
  FRANKLIN COUNTY SHERIFF JIM RAYMOND, in                            )
        his individual and official capacity,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Partial Summary Judgment Re: Declaratory Relief, ECF No. 90, is GRANTED.
’

               A declaratory judgment is entered as follows:
               a. “Reinstatement” under the arbitrator’s order means “return to the position from which Plaintiff was
               terminated without just cause”;
               b. Defendants did not comply with the arbitrator’s order when they ordered Plaintiff to return a position that
               was different from the one from which he was wrongfully terminated; and
               c. Plaintiff is entitled to all rights under the Deputy’s Collective Bargaining Agreement, including all
               benefits afforded to deputies covered by the Collective Bargaining Agreement.



✔
’ decided by Judge             Stanley A. Bastian                                              on a motion for
     Partial Summary Judgment Re: Declaratory Relief, ECF No. 90.


Date: 12/8/2020                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                             Lennie Rasmussen
